SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

400
CA 11-01973
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


LYNN STOCK, INDIVIDUALLY AND AS ADMINISTRATRIX
OF THE ESTATE OF DALE MCGLEN, DECEASED,
PLAINTIFF-RESPONDENT,

                      V                                           ORDER

DENNIS DALY, M.D. AND LORETTO HEALTH AND
REHABILITATION CENTER, DEFENDANTS-APPELLANTS.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (LAWRENCE SOVIK OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

DINKES & SCHWITZER, P.C., NEW YORK CITY (LEIGH BERNSTEIN OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered May 3, 2011. The order, inter
alia, denied the motion of defendants to preclude plaintiff from
offering expert testimony and granted the cross motion of plaintiff to
have the case marked off the calendar for restoration within one year.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                         Frances E. Cafarell
                                                 Clerk of the Court